Name: 2001/487/EC: Commission Decision of 18 June 2001 modifying Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (Text with EEA relevance) (notified under document number C(2001) 1614)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  cooperation policy;  European Union law;  agricultural policy;  agricultural activity;  health
 Date Published: 2001-06-29

 Avis juridique important|32001D04872001/487/EC: Commission Decision of 18 June 2001 modifying Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (Text with EEA relevance) (notified under document number C(2001) 1614) Official Journal L 176 , 29/06/2001 P. 0068 - 0074Commission Decisionof 18 June 2001modifying Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(notified under document number C(2001) 1614)(Text with EEA relevance)(2001/487/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(1), and in particular Article 29 thereof,Having regard to Council Directive 72/462/EEC of 12 December on health and veterinary inspection problems upon importation of bovine, ovine, caprine animals and swine, fresh meat or meat products from third countries(2), as last amended by Directive 97/79/EC(3), and in particular Article 3 thereof,Whereas:(1) There is a public health concern in relation to residues in products of animal origin. Therefore residue plans on these products shall be approved and regularly updated.(2) The deadline set in Article 8(3) of Directive 96/23/EC for third countries to forward to the Commission the monitoring plans for the current year and results of the previous year is 31 March of each year.(3) Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin(4), also lays down the conditions to amend the lists of approved establishments in third countries.(4) The Annex to Decision 2000/159/EC of 8 February 2000 on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(5), indicates the third countries which have submitted a plan, setting out the guarantees which it offers as regards the monitoring of the groups of residues and substances referred to in Annex I to Directive 96/23/EC. Consequently, when these guarantees are not provided, the lists laid down by Decision 95/408/EC should be amended in accordance with the modifications to the Annex to Decision 2000/159/EC.(5) Some third countries have presented residue monitoring plans including results thereof to the Commission, and there is a need for evaluation, additional information and further clarification. Pending further evaluation, these third countries may remain listed in the Annex to Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC.(6) Decision 2000/159/EC was first updated by Decision 2001/31/EC(6). A few third countries submitted their monitoring plans after the adoption of the Decision. Pending further evaluation, these third countries may be included in the Annex to Decision 2000/159/EC for the products concerned.(7) The situation of some other third countries regarding monitoring plans for certain species has changed since the publication of Decision 2001/31/EC. Pending further evaluation, these third countries may be included in the Annex to Decision 2000/159/EC for the products concerned.(8) In the light of the foregoing, it is appropriate to update the Annex to Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC. Decision 2000/159/EC should therefore be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/159/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 June 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 125, 23.5.1996, p. 10.(2) OJ L 302, 31.12.1972, p. 28.(3) OJ L 24, 30.1.1998, p. 31.(4) OJ L 243, 11.10.1995, p. 17.(5) OJ L 51, 24.2.2000, p. 30.(6) OJ L 8, 12.1.2001, p. 40.ANNEX>TABLE>